IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Laithe Harris,                              :
                          Petitioner        :
                                            :
             v.                             :   No. 401 C.D. 2020
                                            :
Unemployment Compensation                   :
Board of Review,                            :
                    Respondent              :



                              AMENDING ORDER


             AND NOW, this 30th day of March, 2021, the majority opinion filed
with this Court dated March 17, 2021, is amended to reflect the following changes
to footnote 14, noted in bold as follows:
             In support of his argument, Claimant cites Saracino v.
      Unemployment Compensation Board of Review (Pa. Cmwlth.,
      No. 1188 C.D. 2016, filed May 24, 2017), and Williams v.
      Unemployment Compensation Board of Review (Pa. Cmwlth., No. 626
      C.D. 2016, filed June 27, 2017), two unreported and, therefore,
      non-precedential opinions of this Court. Both of these cases are
      distinguishable. In Saracino, we disallowed evidence of the relevant
      unemployment compensation handbook on appeal where the section in
      question was not introduced at the referee hearing. The handbook was
      otherwise discussed at the referee hearing, however, where the claimant
      denied that he had any knowledge of the section in question. The Board
      concluded that the claimant’s testimony was credible. Accordingly, we
      did not permit the Board to cite the section of the handbook on appeal
      to this Court. Saracino, slip op. at 3. In Williams, the Board asked this
      Court to take judicial notice of the unemployment compensation
      handbook relevant to that case, which the claim record supported was
      mailed to the claimant. We declined to take judicial notice, citing our
      sister Superior Court in In re D.S., 622 A.2d 954, 959 (Pa. Super. 1993),
      for the proposition that “courts should not take judicial notice of
      something that was neither noticed below nor supported by evidence.”
      Williams, slip op. at 3. Here, however, the UC Handbook was noticed
below by the Board. Moreover, official notice is broader than judicial
notice in permitting the Board to recognize its own records. Our
opinion here, therefore, is not in conflict with the precedent of this
Court.

A corrected copy of the opinion and order is attached.




                                  P. KEVIN BROBSON, Judge